UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1033


In Re:   MARSHALL JERMAINE PARKER,

                 Petitioner.




                   On Petition for Writ of Mandamus.
             (1:07-cr-00058-NCT-1; 1:13-cv-00628-NCT-JEP)


Submitted:    February 20, 2014              Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marshall Jermaine Parker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marshall    Jermaine      Parker    petitions     for     a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2012) motion to vacate his sentence.

He seeks an order from this court directing the district court

to act.    Our review of the district court’s docket reveals that

the    district    court    has   granted      Parker’s   motion.        See    United

States    v.    Parker,    No.    1:07-cr-00058-NCT-1      (M.D.N.C.          Jan.   23,

2014).     Accordingly, because the district court has recently

decided Parker’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis.                     We dispense with

oral    argument     because      the    facts    and   legal    contentions         are

adequately      presented    in    the    materials     before    this       court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                           2